Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/917,411, filed on 03/09/2018.
Claims 1-4, 7, 22-25, 28, 43 and 44 are currently pending in the instant application.
The preliminary amendment filed on 02/08/2021, amending claims 4, 7, 25, and 28, and canceling claims 5-6, 8-21, 26-27 and 29-42 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I Claims 1-4, 7, 22 and 23, drawn to a process for the production of butadiene comprising (a) culturing by fermentation in a sufficient amount of nutrients and media a non-naturally occurring microbial organism that produces crotyl alcohol; and (b) converting crotyl alcohol produced by culturing said non-naturally occurring microbial organism to butadiene, and   crotyl alcohol pathway comprising an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming) from claim 7, in the response filed on 01/21/2022 is acknowledged. 
Claims 24-25, 28, and 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-4, 7, 22 and 23 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/917,411, filed on 03/09/2018, now ABN, 15/078,437, filed on 03/23/2016, now ABN, and US patent Application 13/365,132, filed on 02/02/2012, now US patent 9321701, and US Provisional application 61/438,947 filed on 2/2/2011.

Information Disclosure Statement
There is no Information Disclosure Statement (IDS) with this Application.

Drawings
Drawings submitted on 06/25/2020 are accepted by the Examiner. 

Claim Rejections - 35 USC § 112, Second Paragraph
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112, Second Paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 23 is indefinite with the recitation “substantially” in the context of anaerobic state of culture medium, which is unclear as to the scope of the claim. The phrase " substantially " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. Besides, the term . Clarification is required.  

Claims 3-4, 7 and 22-23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites “synthetase” which is confusing and unclear as to the scope of the enzyme that is encompassed. The metes and bounds of the term “synthetase” are not clear to the Examiner because in the prior art there are numerous synthetase exists in the nature as enzymes. It is not clear whether said phrase meant “crotonyl-CoA synthetase” or something else, which are unknown, rendering the metes and bounds of the term unclear. Clarification is required.
Claims 3-4, 7 and 22-23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites “transferase” which is confusing and unclear as to the scope of the enzyme that is encompassed. The metes and bounds of the term “transferase” are not clear to the Examiner because in the prior art there are numerous transferases exist in the nature as enzymes. It is not clear whether said phrase meant “crotonyl-CoA transferase” or something else, which are unknown, rendering the metes and bounds of the term unclear. Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, 

Claims 1-4, 7, 22 and 23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification the examiner has broadly interpreted the claims 1-4, 22 and 23 are directed to a process for the production of butadiene comprising culturing a non-natural occurring microbial organism by fermentation in a sufficient amount of nutrients and media, wherein the non-naturally occurring microbial organism that produces crotyl alcohol; and converting crotyl alcohol produced by culturing said non-naturally occurring microbial organism to butadiene. Therefore, the claims are employing a genus of polynucleotides encoding enzymes involved in crotyl/crotonyl alcohol and butadiene production pathway using crotyl/crotonyl alcohol biosynthesis pathway, having any structure isolated from any source that includes many enzymes or homologs and mutants or variants thereof. The specification teaches the structure of only few enzymes involved in crotyl/crotonyl alcohol biosynthesis for the production of butadiene. Moreover, the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of   genes encoding enzymes involve in crotyl/crotonyl alcohol biosynthesis pathway. Given this lack of description of representative species encompassed by the genus of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials". As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, there is no structure correlated to associated function recited in claims with regard to the members of the genus of polynucleotides and encoding polypeptides involve in crotyl/crotonyl alcohol biosynthesis pathway for the production of butadiene having any structure isolated from any source While the specification in the instant application discloses a few  genes encoding enzymes involve in crotyl/crotonyl alcohol biosynthesis, but, it fails to provide any information regarding structure correlated to associated function recited in the claims 'with regard to the members of the genus of polynucleotides and encoding polypeptides involve in 
The lack of description of any additional specie/homologs/variants/mutants/recombinants from any source by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 7, 22 and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Burgard et al., (US 2010/0330635 A1, filed 04/30/2010, claiming priority to Provisional Application: 61/174,473 filed on 04/30/2009).
 Claims 1-4, 22 and 23 of the instant application are directed to a process for producing butadiene comprising a non-naturally occurring microbial organism having crotyl alcohol pathway enzyme having ability to produce crotyl (crotonyl) alcohol and converting crotyl alcohol into butadiene, comprising at least one exogenous nucleic acid encoding a crotyl alcohol pathway enzyme expressed in a sufficient amount to produce crotyl alcohol, said crotyl pathway or a crotonyl-CoA reductase (alcohol forming), wherein said microbial organism may comprises two, three or four exogenous nucleic, wherein said microbial organism may comprises two, three or four exogenous nucleic acids wherein the microbial culture is substantially anaerobic. The recitation “comprising” is an “open language transition phrase” and examiner interprets the claim to encompass other crotyl alcohol pathway enzymes in addition to the recited enzymes in said microbial organism. 
Burgard et al. teach a non-naturally occurring microorganism and a process for producing butadiene or 1,3-BDO, said recombinant microorganism engineered to increase expression of enzyme with the following activities including acetoacetyl-CoA reductase, acyltransferase, crotonase (synonym- 3-hydrooxybutyryl-CoA dehydratase as claimed)  and 4-hydroxybutyryl-CoA dehydratase, which are the parts of crotyl alcohol pathway enzyme, and two, three or four exogenous nucleic acids are introduced in said non-natural occurring microbial organism, wherein one of the gene encoding enzyme is heterologous, wherein said non-naturally occurring microbial organism is cultured anaerobically (see Abstract, paragraphs 3, 5, 8, 18, 36, 37, 40, 51-52, 63-64, 86, 94, 134, 136, 157-159, 168, 184, and 191-192, and claims 1-56) comprising a heterologous polynucleotide sequences encoding polypeptides having acetoacetyl-CoA reductase and 4-hydroxybutyryl-CoA dehydratase and examiner takes the position that in view of expression of enzyme with the following activities acetoacetyl-CoA reductase and 4-hydroxybutyryl-CoA dehydratase, said non-naturally occurring microorganism inherently is able to produce a sufficient amount of crotyl alcohol to produce butadiene. Since, Burgard et al. teach expression of crotonase (synonym- 3-hydrooxybutyryl-CoA dehydratase as claimed, see, 

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

I. Claims 1-4, 7, 22 and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of the US patent 9321701 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985).
 Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-4, 7, 22 and 23  of the instant application are directed to a process for the production of butadiene comprising (a)    culturing by fermentation in a sufficient amount of 
Claims 1-20 of the US patent  9321701, are also directed to a process for the production of butadiene comprising: (a) culturing by fermentation in a sufficient amount of nutrients and media a non-naturally occurring microbial organism that produces crotyl alcohol thereby biosynthetically producing crotyl alcohol, wherein said microbial organism comprises a crotyl alcohol pathway comprising at least two exogenous nucleic acids encoding crotyl alcohol pathway enzymes expressed in a sufficient amount to produce crotyl alcohol, wherein said crotyl alcohol pathway comprises converting crotonyl-CoA to crotyl alcohol using at least one 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a process claim for producing butadiene through production of crotyl alcohol using a non-natural microorganism comprising the same genes encoding enzymes as claimed in the instant claims. The claims and portion of the specification  in the reference patents, while drawn to the process, which is same as instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-4, 7, 22 and 23 of the instant application or alternatively render them obvious.  Alternatively, claims 1-4, 7, 22 and 23 cannot be considered patentably distinct over claims  of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of US patent 9321701, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that embodiment is disclosed as being a preferred embodiment within the claims 1-20 of US patent 9321701.

II. Claims 1-4, 7, 22 and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 and 29-31 of the US patent 10487343. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985).
 Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-4, 7, 22 and 23  of the instant application are directed to a process for the production of butadiene comprising (a)    culturing by fermentation in a sufficient amount of nutrients and media a non-naturally occurring microbial organism that produces crotyl alcohol; and (b)    converting crotyl alcohol produced by culturing said non-naturally occurring microbial organism to butadiene, wherein step (b) is performed by chemical dehydration in the presence of a catalyst, wherein said non-naturally occurring microbial organism comprises a crotyl alcohol pathway comprising at least one exogenous nucleic acid encoding a crotyl alcohol pathway enzyme expressed in a sufficient amount to produce crotyl alcohol, said crotyl alcohol pathway comprising an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, a crotonyl-CoA reductase (alcohol forming), a glutaconyl-CoA decarboxylase, a glutaryl-CoA dehydrogenase, a 3-aminobutyryl-CoA deaminase, or a 4-hydroxybutyryl-CoA dehydratase, wherein said microbial organism comprises two, three or four exogenous nucleic acids each encoding a crotyl alcohol pathway enzyme, wherein said crotyl alcohol pathway comprises a pathway selected from the group consisting of an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase 

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a product claim for producing butadiene through production of crotyl alcohol using a non-natural microorganism comprising the same genes encoding enzymes as claimed in the instant claims. The claims and the portion of the specification in the reference patents, while drawn to process, which is same as instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-4, 7, 22 and 23 of the instant application or alternatively render them obvious.  Alternatively, claims 1-4, 7, 22 and 23 cannot be considered patentably distinct over claims  of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  1-22 and 29-31 of US patent 10487343, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that 

Conclusion
Status of the claims:
Claims 1-4, 7 and 22-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656